1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT
9                      EASTERN DISTRICT OF CALIFORNIA
10
                                ----oo0oo----
11

12   KOUROSH HAMIDI, et al., and      NO. 2:14-cv-319 WBS KJN
     the CLASS THEY SEEK TO
13   REPRESENT,
14                Plaintiffs,

15       v.
16   SERVICE EMPLOYEES                ORDER
     INTERNATIONAL UNION LOCAL
17   1000, and BETTY YEE,
     California State Controller,
18
                  Defendants.
19

20
21

22                              ----oo0oo----

23             The court sets the following schedule for plaintiffs’
24   motion to reopen discovery on the affirmative defense of good
25   faith and defendants’ dispositive motion regarding mootness of
26   plaintiffs’ claim for prospective injunctive and declaratory
27   relief.   The parties shall file their respective opening briefs
28
                                      1
1    on or before April 1, 2019.   Plaintiffs and Service Employees

2    International Union Local 1000 shall file their briefs in

3    opposition on or before May 13, 2019.   The parties shall file

4    their respective reply briefs on or before May 24, 2019.    The

5    Court shall hear the motions on June 17, 2019 at 1:30 p.m. in

6    Courtroom 5.

7              IT IS SO ORDERED.

8    Dated:   February 25, 2019

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                      2
